Exhibit 10.1

September 8, 2020

Peter Pfreundschuh

Dear Peter:

This letter sets forth the substance of the separation agreement (the
“Agreement”) that UroGen Pharma, Inc. (the “Company”) is offering to you to aid
in your employment transition, and in accordance with the Executive Employment
Agreement between the Company and you, dated July 31, 2018 (the “Employment
Agreement”).

1.    SEPARATION. Your employment termination date will be October 15, 2020 (the
“Separation Date”). As of the Separation Date, you will also be deemed to have
resigned from any other position or office you hold with the Company, UroGen
Pharma, Ltd. (“Parent”), and any of their affiliates.

2.    ACCRUED SALARY AND PAID TIME OFF. On the next payroll date after the
Separation Date, the Company will pay you all accrued salary, and all accrued
and unused paid time off earned through the Separation Date, subject to standard
payroll deductions and withholdings. You are entitled to these payments
regardless of whether or not you sign this Agreement.

3.    SEVERANCE BENEFITS. Although the Company has no obligation to do so, if
you: (i) sign and return this Agreement to the Company on or within twenty-one
(21) days after the Separation Date; (ii) allow the releases contained herein to
become effective; (iii) remain reasonably available after your Separation Date
to answer any questions from the Company regarding your previous job duties; and
(iv) comply with this Agreement and all of your legal and contractual
obligations to the Company, then the Company will provide you with the following
severance benefits (the “Severance Benefits”):

(a)    Severance Payment. The Company will pay you, as severance, an amount
equivalent to six (6) months of your current base salary (in the gross amount of
$224,347), subject to standard payroll deductions and withholdings (the
“Severance Payment”). The Severance Payment will be paid to you as a
continuation on the Company’s regular payroll, beginning within ten (10) days
after the Effective Date (as defined below).

(b)    Pro-Rata Bonus. You will be eligible to receive the equivalent of a nine
(9) month pro rata portion of your current potential annual 50% target bonus for
calendar year 2020 (the “Pro Rata Bonus”). The Pro Rata Bonus shall be paid only
to the extent earned based on actual Company performance, with any individual
performance component deemed achieved (for example, if the Company’s corporate
goals for 2020 are deemed achieved at the 110% level, your Pro Rata Bonus will
be $185,086.27 (1.1*9/12*.5*$448,694)). The Pro Rata Bonus will be paid to you,
subject to standard payroll deductions and withholdings, on the date in the year
following your termination on which bonuses are paid to other senior executives
of the Company, but in no event later than March 15 of such year.



--------------------------------------------------------------------------------

Peter Pfreundschuh

Page 2

 

(c)     Equity Acceleration. As summarized in Exhibit A to this Agreement, you
were previously granted a total of 23,500 shares of restricted stock of Parent
(collectively, the “RS”) and options to purchase a total of 80,000 ordinary
shares of the Parent (collectively, the “Option”). Under the terms of the
governing plan documents and Option and RS agreements, all vesting will cease as
of the Separation Date. As an additional Severance Benefit, the vesting of each
RS and Option grant shall accelerate such that the amount of each RS and Option
that would have otherwise become vested as of April 15, 2021, shall become
issuable or exercisable, respectively, as of the Separation Date. The vested
amounts of each such RS and Option grant are set forth in Exhibit A, which you
acknowledge and agree correctly sets forth all of your equity interests in the
Company, Parent, or any affiliate. Also as an additional Severance Benefit, the
post termination exercise period for your vested Options as of the Separation
Date shall be extended to 180 days following the Separation Date.

(d)    Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense. Later, you may be able to convert to an individual
policy through the provider of the Company’s health insurance, if you wish. If
you timely elect continued coverage under COBRA, the Company will pay for the
COBRA premiums to continue your health insurance coverage (including coverage
for eligible dependents, if applicable) (“COBRA Premiums”) through the period
(the “COBRA Premium Period”) starting on the Separation Date and ending on the
earliest to occur of: (i) the six (6) month anniversary of the Separation Date;
(ii) the date you become eligible for group health insurance coverage through a
new employer; or (iii) the date you cease to be eligible for COBRA continuation
coverage for any reason. You must timely pay your premiums, and then provide the
Company with proof of same to obtain reimbursement for your COBRA premiums under
this Section 3(d). In the event you become covered under another employer’s
group health plan or otherwise cease to be eligible for COBRA during the COBRA
Premium Period, you must immediately notify the Company of such event.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA Premiums without a substantial risk of
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company instead shall pay you, on the first day
of each calendar month, a fully taxable cash payment equal to the applicable
COBRA premiums for that month for the remainder of the COBRA Premium Period,
which you may (but are not obligated to) use toward the cost of COBRA premiums.

4.    OTHER COMPENSATION OR BENEFITS. You acknowledge and agree that the
Severance Benefits represent full and complete satisfaction of the benefits you
may be eligible to receive pursuant to the Employment Agreement, any prior
employment agreement or offer letter, or otherwise. You acknowledge that, except
for your base salary and as expressly provided in this Agreement, you have not
earned and will not receive from the Company any additional compensation
(including bonus, incentive compensation, or equity), severance, or benefits
before or after the Separation Date, with the exception of any vested right you
may have under the express terms of a written ERISA-qualified benefit plan
(e.g., 401(k) account).



--------------------------------------------------------------------------------

Peter Pfreundschuh

Page 3

 

5.    EXPENSE REIMBURSEMENTS. You agree that, within thirty (30) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.

6.    RETURN OF COMPANY PROPERTY. On or within five (5) days after the
Separation Date, you will return to the Company all Company documents (and all
copies thereof) and other Company property in your possession or control,
including, but not limited to, Company files, notes, drawings, records, business
plans and forecasts, contact information, financial information, specifications,
training materials, computer-recorded information, tangible property including,
but not limited to, computers, credit cards, entry cards, identification badges
and keys; and any materials of any kind that contain or embody any proprietary
or confidential information of the Company (and all reproductions thereof). You
represent that you have made a diligent search to locate any such documents,
property and information within the required timeframe. In addition, if you have
used any personally owned computer, server, e-mail system, mobile phone,
portable electronic device (e.g., smartphone, iPad or the like), (collectively,
“Personal Systems”) to receive, store, prepare or transmit any Company
confidential or proprietary data, materials or information, then within five
(5) days after the Separation Date, you will permanently delete and expunge all
such Company confidential or proprietary information from such Personal Systems
without retaining any copy or reproduction in any form (in whole or in part).
The Company shall permit you to transfer from your work computer to a personal
storage mechanism prior to the Separation Date your personal email folder,
personal photos, music and video files, personal electronic files, and personal
contact and calendar database, subject to reasonable review and approval of such
transfers by the Company. You agree that, after the applicable timeframes noted
above, you will neither use nor possess Company property. Your timely compliance
with this paragraph is a condition precedent to your receipt of the Severance
Benefits described above.

7.    CONFIDENTIALITY. Notwithstanding any provision in this Agreement or the
Confidentiality Agreement (defined below) to the contrary, nothing herein shall
prevent you from disclosing the fact or terms of this Agreement as part of any
government investigation, or prohibit you from filing a charge, complaint, or
report with, or otherwise communicating with, providing information to, or
cooperating, or participating with any investigation or proceeding by or before
the Equal Employment Opportunity Commission, the United States Department of
Labor, the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission, or any other federal,
state or local government agency or commission.

8.    NO ADMISSIONS. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.



--------------------------------------------------------------------------------

Peter Pfreundschuh

Page 4

 

9.    RELEASE OF CLAIMS.

(a)    General Release. In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company, Parent, and each of its and their
affiliated, related, parent and subsidiary entities, and each of its and their
current and former directors, officers, employees, shareholders, partners,
agents, attorneys, predecessors, successors, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to or on the date you
sign this Agreement (collectively, the “Released Claims”).

(b)    Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, expense reimbursements, severance pay, fringe benefits,
stock, stock options, or any other ownership, equity, or profits interests in
the Company; (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (iv) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”),
the New York State Human Rights Law, the New York Executive Law, the New York
Civil Practice Law and Rules, the New York Judiciary Law, the New York
Corrections Law, the New York Labor Law, the New York Civil Rights Law, the New
York Administrative Code, the New York City Administrative Code, the New York
City Human Rights Law, the New York Hours of Labor Law, the New York Wage
Payment Law, the New York Minimum Wage Act, the New York Whistleblower Law, and
the New York Off-Duty Conduct Lawful Activities Discrimination Law.

(c)    Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights which are not waivable as a matter of law (such as claims for
unemployment benefits or workers compensation); and (iii) any claims for breach
of this Agreement. In addition, nothing in this Agreement prevents you from
filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, the New York State
Division of Human Rights, the New York City Commission on Human Rights, or any
other government agency, except that you acknowledge and agree that you hereby
waive your right to any monetary benefits in connection with any such claim,
charge or proceeding. Additionally, while this Agreement does not limit your
right to receive an award for information provided to the Securities and
Exchange Commission, you are otherwise waiving, to the fullest extent permitted
by law, any and all rights you may have to individual relief based on any claims
that you have released and any rights you have waived by signing this Agreement.

(d)     ADEA Waiver. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA, and that the
consideration given for the waiver and release in this Section is in addition to
anything of value to which you are already



--------------------------------------------------------------------------------

Peter Pfreundschuh

Page 5

 

entitled. You further acknowledge that you have been advised, as required by the
ADEA, that: (i) your waiver and release do not apply to any rights or claims
that may arise after the date that you sign this Agreement; (ii) you should
consult with an attorney prior to signing this Agreement (although you may
choose voluntarily not to do so); (iii) you have twenty-one (21) days to
consider this Agreement (although you may choose voluntarily to sign it
earlier); (iv) you have seven (7) days following the date you sign this
Agreement to revoke it (by providing written notice of your revocation to me);
and (v) this Agreement will not be effective until the date upon which the
revocation period has expired, which will be the eighth day after the date that
this Agreement is signed by you provided that you do not revoke it (the
“Effective Date”).

10.    REPRESENTATIONS. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act or otherwise, and have not suffered any on-the-job injury
for which you have not already filed a workers’ compensation claim. You also
acknowledge and agree that you do not possess any claim or allegation, either
asserted or otherwise, involving harassment or discrimination, that may be
subject to or covered under N.Y. C.P.L.R. § 5003-b and N.Y. General Obligations
Law § 5-336.

11.    CONTINUING OBLIGATIONS; NON-DISPARAGEMENT. You acknowledge that you
remain bound by the Employee Proprietary Information, Inventions,
Non-Solicitations and Non-Competition Agreement (the “Confidentiality
Agreement”) between you and the Company, attached hereto as Exhibit B, and agree
to abide by those continuing obligations. You further acknowledge and agree that
Section 13 of the Employment Agreement (Dispute Resolution) shall survive the
termination of your employment, along with any other provisions of the
Employment Agreement that by their terms are designed to survive the termination
of your employment. You also agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, in any manner likely to be
harmful to its or their business, business reputation, or personal reputation,
and the Company agrees to instruct its directors and officers not to disparage
you in any manner likely to be harmful to your business or personal reputation;
provided that any party may respond accurately and fully to any question,
inquiry or request for information when required by legal process.

12.    MISCELLANEOUS. This Agreement, including its exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. The Company may
freely assign this Agreement, without your prior written consent. You may not
assign any of your duties hereunder and you may not assign any of your rights
hereunder without the written consent of the Company. If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement and the
provision in question will be modified so as to be rendered enforceable. This
Agreement will be deemed to have



--------------------------------------------------------------------------------

Peter Pfreundschuh

Page 6

 

been entered into and will be construed and enforced in accordance with the laws
of the State of New York without regard to conflict of laws principles. Any
ambiguity in this Agreement shall not be construed against either party as the
drafter. Any waiver of a breach of this Agreement shall be in writing and shall
not be deemed to be a waiver of any successive breach. This Agreement may be
executed in counterparts and facsimile signatures and signatures transmitted by
PDF will suffice as original signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me. You have twenty-one (21) calendar days to decide whether you
would like to accept this Agreement, and the Company’s offer contained herein
will automatically expire if you do not sign and return it within this
timeframe.

We wish you the best in your future endeavors.

Sincerely,

 

UROGEN PHARMA, INC. By:  

/s/ Liz Barrett

  Liz Barrett   President and Chief Executive Officer

EXHIBIT A – Equity Summary

EXHIBIT B – Employee Proprietary Information, Inventions, Non-Solicitations and
Non-Competition Agreement

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

 

/s/ Peter Pfreundschuh

  Peter Pfreundschuh  

September 8, 2020

  Date



--------------------------------------------------------------------------------

EXHIBIT A

EQUITY SUMMARY

Restricted Stock Awards

 

Date of

Grant

   Total Shares
Granted    Total Shares
Vested as of the
Separation Date    Unvested Shares
Subject to Accelerated
Vesting    Total Vested Shares

8/20/2018

   12,500    8,333    2,083    10,416

1/26/2019

   5,000    2,500    833    3,333

1/31/2020

   6,000    0    2,000    2,000

Stock Option Grants

 

Date of

Grant

   Total Shares
Granted    Total Shares
Vested as of the
Separation Date    Unvested Shares
Subject to
Accelerated
Vesting    Total Vested
Shares

8/20/2018

   50,000    33,333    8,333    41,666

1/26/2019

   15,000    7,500    2,500    10,000

1/31/2020

   15,000    0    5,000    5,000



--------------------------------------------------------------------------------

Peter Pfreundschuh

Page 2

 

EXHIBIT B

EMPLOYEE PROPRIETARY INFORMATION, INVENTIONS, NON-SOLICITATIONS AND NON-

EMPLOYEE PROPRIETARY INFORMATION, INVENTIONS, NON-SOLICITATION

AND NON-COMPETITION AGREEMENT